Evans, J.
When the only error alleged in a petition for certiorari is that the verdict therein complained of is contrary to law and to the evidence, and it appears that the evidence demanded a verdict for the plaintiff in certiorari, the superior court should, of course, sustain the certiorari; but it would be erroneous in such, a case, though there be no conflict in the evidence, to render a final judgment in his favor. This is so for the reason that in such a case the error complained of is not “an error in law which must finally govern the case,” and further, because it could not be known with certainty that the evidence on another trial would be the same. Holmes v. Pyé, 107 Ga. 784. See also Ala. Great Southern R. Co. v. Austin, 112 Ga. '61; Williams v. Bradford, 116 Ga. 706. The court below properly declined to render a final judgment in the present case.

Judgment affirmed.


All the Justices concur.